*530The opinion of the Court was. drawn up by
Appleton, J.
The plaintiff, having an-account against the defendant, received from him a wagon in payment of the same, and gave a receipt in full for the amount due. He now alleges there was fraud and misrepresentation in reference to the wagon, and, claiming the right to rescind the settlement, brings this action upon his original demand. This he does without returning, or offering to return, the wagon received in discharge of his claim.
The law is well settled that, if a party would rescind a contract on the ground of fraud, he must return, or offer to return, what may have been received under such fraudulent contract. The rescission, if made, must be for the whole. If the party defrauded does not choose to rescind the contract, he may recover in an action upon the defendant’s warranty, if one was made, or, in case, for damages sustained by reason of the defendant’s fraudulent misrepresentations. Neither the defendant delivered, nor the plaintiff received, the wagon, but as in payment of the demand' in suit. It was no part of the contract that it was to be in payment for an indefinite sum, thereafter to be determined. The plaintiff, still retaining the wagon and not offering to return the same, cannot maintain his action upon the demand in discharge of which he received it. Tisdale v. Buckmore, 33 Maine, 461; Coolidge v. Bridgham, 1 Met. 547. The same doctrine is affirmed in Cook v. Gilman, 34 N. H., 557, in a case almost identical in its facts with the one before us, and in which the law is fully considered in the learned opinion of Mr. Ch. Jus. Perley.
Such, too, is the law in England. In Clark v. Auchmuty, 1 Ell. Black. & Ell., 148, (96 E. C. L., 148,) it was recently held that a person induced by fraud to enter into a contract, under which he pays money, may, at his option, rescind the contract and recover back the price, as money had and received, if he can return what he has received under it. But when he can no longer place the parties in statu qua, as if he has become unable to return what he has received in the same *531plight as that in which he received it, the right to rescind no longer exists; and his remedy must be by aii action for deceit, and not for money had and received. In delivering his opinion, Crompton, J., says, “ when once it is settled that a contract induced by fraud is not void, but voidable at the option of the party defrauded, it seems to me to follow that, when that party exercises his option to rescind the contract, he must be in a state to rescind; that is, he must be in such a situation as to be able to put the parties into their original state before the contract. * * * The true doctrine is, that a party can never repudiate a contract after, by his own act, it has become out of his power to restore the parties to their original condition.” Exceptions sustained.
Tenney, C. J., and Cutting, May, Goodenow, Davis, and Kent, J. J., concurred.